            Case 4:20-cv-00421-BRW Document 49 Filed 02/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CORJALON EVANS                                                                        PLAINTIFF

VS.                                 4:20-CV-00421-BRW-JJV

DOMINIC BRUNER, et al.                                                             DEFENDANTS

                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED THAT:

       1.       Defendant Bruner’s Motion for Summary Judgment (Doc. No. 42) is GRANTED.

       2.       Plaintiff’s claims against Defendant Bruner are DISMISSED with prejudice.

       3.       This lawsuit is DISMISSED.

       4.       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from

any Order adopting these recommendations would not be taken in good faith.

       DATED this 12th day of February, 2021.



                                                      Billy Roy Wilson____________________
                                                      UNITED STATES DISTRICT JUDGE
